--------------------------------------------------------------------------------

 
EXHIBIT 10.2
 
U.S. Auto Parts Network, Inc.


FORM OF SUPPLIERS’ AGREEMENT


SELLER/SUPPLIER INFORMATION


Name: _______________________________________Contact: ________________________
Address:
____________________________________________________________________________
City: __________________________________________________ State: ___________ Zip:
_________


Order Department Phone: ______________________ Contact:
_________________________________
Fax Line Number: _____________________________ Contact:
________________________________
Website Address: _____________________________ Contact:
________________________________
Customer Service Phone: _______________________ Contact:
________________________________


ORDER INFORMATION


I.
Products include, but are not limited to,                  , and other products
as may be amended by the parties from time to time.



II.           Financial


Pricing Base/ Discount Structure:
Quote _____________
Manufacturer Published Jobber_____________/ less
Manufacturer Published WD_______________/ less                     _
Other______________


The pricing will remain fixed for a minimum of six months with a minimum 60 day
notice of change.  If a price decrease occurs, the lower price will be taken
immediately and a credit will be issued from the supplier for the on hand
inventory devaluation.


Additional Discounts:
a. Electronic Catalog Allowance____Bottom of Invoice/Off Invoice at line
Item/File for Credit;Quarterly/Semi-Annual/Annual   
b. Volume Discount_____________Bottom of Invoice/Off Invoice at line Item/File
for Credit;Quarterly/Semi-Annual/Annual   
c. Volume Rebate ______________ Bottom of Invoice/Off Invoice at line Item/File
for Credit;Quarterly/Semi-Annual/Annual   
d. Warranty Allowance __________ Bottom of Invoice/Off Invoice at line Item/File
for Credit;Quarterly/Semi-Annual/Annual   


Payment Terms: Net 60 Days from the date of invoice; 5% discount if paid by
electronic transfer within 15 days
Prepaid Freight Program: __________ order value for Seller’s payment of shipping
charges.


III.           Term of Agreement


12 Months Commencing on ________, 2007 (“Effective Date”)


IV.           Performance Requirements


*Lead Time in Days for Stock Orders:  5-7
days                                                                                                           
*Fill rate for stock orders 92-95%
Ship back orders 14 days
Special Order/Drop shipProgram
*Lead time for Special Orders: 1-3
days                                                                           


EDI/API capable
Product UPC bar-coded
Product data mapped to A.C.E.S. and/or A.A.I.A Standards
Provide Material Safety Data Sheet for Products when applicable.
Product Information provided in format per Exhibit B.
(See Exhibit B for detailed requirements)
 


 


 
ACCEPTANCE:
 
By signing below, Buyer and Seller acknowledge and accept all terms and
conditions of this Supply Agreement (“Agreement”), including Exhibit A and B
attached hereto and incorporated herein, on the date set forth below.
 


SELLER:
____________________________________                                                                                     US
Auto Parts Network, Inc.




BY:
________________________________                                                                                     By:
___________________________________
 
Name
______________________________                                                                                     Name:
________________________________
 
Title:
_______________________________                                                                                     Title:
_________________________________
 
Date:
______________________________                                                                                     Date:
________________________________
 
Contact For Notices
 
U.S. Auto Parts Network, Inc.
 
17150 South Margay Avenue
 
Carson, California 90746
 

      


--------------------------------------------------------------------------------



FORM OF SUPPLIERS’ AGREEMENT


EXHIBIT A


TERMS AND CONDITIONS

 
1.  Purchase and Sale.
 
1.1.  Products.  Seller shall supply Products as defined in the order
information section of this Agreement (“Order Information”) to Buyer for Buyer’s
use in connection with Buyer’s resale of auto parts through online or other
distribution channels.
 
1.2.  Appointment as Distributor.  Seller hereby appoints Buyer as a
non-exclusive distributor of the Products anywhere in the world through online
and other distribution channels.  Seller grants to Buyer a non-exclusive,
royalty-free license to use Seller’s trademarks and logos (a) to sell,
distribute, market, promote, service and support the Products through any
promotional, advertising, or distribution channel, including but not limited to,
Internet, print, television, radio and (b) to provide a link(s) to Seller’s
website(s) from any websites owned and/or controlled by Buyer.
 
1.3.  Purchase and Supply Obligations.  The purchase and supply of Products
hereunder is not exclusive to either party.  Buyer is not required to purchase
Products of any quantity or at any time.  If requested by Seller, Buyer shall
provide to Seller a non-binding forecast of the quantity of Products that Buyer
expects to order in the requested forecast period. Buyer shall order Products
using its standard purchase order form, and Seller shall supply such Products in
accordance with the terms of this Agreement, including, but not limited to, the
performance requirement standards set forth in the Order Information
(“Performance Requirement Standards”).  In the event of inconsistency or
conflicts between the terms and conditions of this Agreement on one hand, and
those appearing on the preprinted terms and conditions of any Buyer purchase
order or any other purchase order, Seller’s acknowledgement, authorization, or
other document that may be issued by Seller or Buyer with respect to the
Products on the other hand, the terms and conditions of this Agreement will
govern and control.  Furthermore, any new or additional terms, conditions or
information appearing on or accompanying such documents shall be of no effect
unless Seller and Buyer expressly agree otherwise in a separate signed
amendment.  Buyer may cancel, in whole or in part, any purchase order for
Products submitted hereunder, with at least five (5) days notice prior to the
date of shipment of such order.
 
1.4.  Performance Requirement Standards.  Buyer and Seller shall meet on a
semi-annual basis to discuss whether changes to the Performance Requirements
Standards are necessary, due to any changing business needs of Buyer.
 
1.5.  Manufacturing Capacity.  Seller will maintain the labor, materials, and
manufacturing capacity necessary to produce and fill Buyer’s orders for Products
without delay.   In the event Seller’s manufacturing capacity is unable to
fulfill the demand for the Products, Seller will prioritize shipments of the
Products to Buyer over shipments to any other party.  Seller will make best
efforts to continue to identify and implement ways to reduce manufacturing costs
to obtain a lower selling price.
 
1.6.  Shipping; Freight Terms.  Seller shall deliver Products to Buyer in
accordance with Buyer’s instructions specified in the purchase order.  Title to
all conforming Products and risk of loss and damage shall pass to Buyer upon
delivery by Seller to the carrier selected by Buyer.  All Products will be
shipped FCA (Free Carrier) [Named Place], unless Buyer instructs
otherwise.  Title to and risk of loss for nonconforming Products shall remain
with Seller.  Seller shall deliver all Products to Buyer free and clear of all
liens and encumbrances or other defects in title. Any prepaid freight program
will be set forth in the Order Information.
 
1.7.  Packaging.  All Products shall be packaged, marked and otherwise prepared
for shipment by Seller in suitable containers in accordance with sound
commercial practices.  Seller shall mark on containers all necessary handling,
loading and shipping instructions.  An itemized packing list shall be included
with each shipment.
 
1.8.  Delivery;Scheduling.  Seller shall deliver Products in accordance with the
delivery schedules set forth in the applicable purchase order and the
Performance Requirement Standards.  Time and place of delivery are of the
essence in the performance of this Agreement.  If delivery cannot be made at the
specified time and place, Seller shall promptly notify Buyer of the earliest
possible date for conforming delivery.  Notwithstanding such notice, Seller’s
failure to effect conforming delivery shall entitle Buyer to revoke any
acceptance, to cancel a shipment without liability to Seller, to receive a full
refund of any amount paid, to purchase substitute products elsewhere, to return
at Seller’s risk and expense all or any part of a nonconforming delivery and to
hold Seller accountable for any additional costs incurred.  Buyer’s receipt of
acceptance of all or part of the nonconforming delivery shall not constitute a
waiver of any claim, right or remedy Buyer has under this Agreement or under
applicable law.
 
1.9.  Discontinued Supply.  If, during the term of this Agreement, Seller
intends to discontinue the manufacturing of any Product, Seller shall (a)
provide Buyer with a written notice at least ninety (90) days prior to
discontinuance (“Notice Period”) and (b) give Buyer an opportunity to purchase
any and all units of the Product Seller will manufacture during the Notice
Period.  Buyer may, at its sole discretion, return to Seller any units of the
Product that Buyer possessed at the time of the discontinuance notice and
remained unsold in Buyer’s inventory on the effective date of discontinuance. 
Seller will refund all amounts paid by Buyer for such returned Products within
thirty (30) calendar days after receipt of the returned Products.  Buyer will be
responsible for the shipping costs.
 
1.10.  Stock Adjustment.  Within a reasonable time after each anniversary of the
Agreement, Buyer may, at its sole discretion, return to Seller, with or without
reason, any and all units of the Products that remain unsold in Buyer’s
inventory on such anniversary of this Agreement.  Seller will refund all amounts
paid by Buyer for such returned Products within thirty (30) calendar days after
receipt of the returned Products.  Buyer will be responsible for the shipping
costs.  
 
1.11.  Inspection and Rejection.  Buyer may inspect and test all products at
reasonable times before, during and after manufacture.  If any inspection or
test is made on Seller’s premises, Seller shall provide reasonable facilities
and assistance for the safety and convenience of Buyer’s inspectors in such
manner as shall not unreasonably hinder or delay Seller’s performance.  All
Products shall be received subject to Buyer’s inspection, testing, approval and
acceptance at Buyer’s premises notwithstanding any inspection or testing at
Seller’s premises or any prior payment for such Products.  Products rejected by
Buyer as no conforming may be returned to Seller at Seller’s risk and expense.
 
1.12.  Certificate of Origin.  Seller will certify to, and mark Products and
packaging with, the country of origin, sufficient to satisfy the requirements of
the customs authorities of the country of receipt and any other applicable
law.  If Products are imported into the United States, Seller will provide Buyer
with any documents required to prove importation and to transfer duty drawback
rights to Buyer.
 
1.13.  Other Obligations.  Where applicable, Seller will provide Buyer with
safety information on the Products in the format specified in the Material
Safety Data Sheet to be provided by Buyer.
 
2.  Pricing; Payment.
 
2.1.  Pricing.  The prices for the Products will be  those set forth in the
Order Information and will remain fixed for a minimum of six (6) months from the
Effective Date.  If, at any time thereafter, Seller plans to increase the
prices, Seller must provide Buyer with written notice at least sixty (60) days
prior to the effective date of such price increase.  The prices are inclusive of
all packaging, but are exclusive of taxes (including, but not limited to, import
duties) and shipping charges.  The shipping charges will be those set forth in
the Order Information.  Seller warrants that the prices charged Buyer for the
Products hereunder is as least as low as those currently being quoted by Seller
to other resellers for the same Products and in like quantities.
 
2.2.  Reseller Sales Tax Exemption.  If Buyer claims exemption from sales tax,
Buyer will provide Seller with an applicable reseller sales tax exemption
certificate(s).
 
2.3.  Payment.  Payment terms will be net sixty (60) days from the date of
invoice.   Buyer will be entitled to five percent (5%) discount if payment is
made electronically within fifteen (15) days from the date of invoice.  Seller
shall invoice Buyer within thirty (30) days after shipment of the applicable
Products.
 
3.  Warranty; Recordkeeping; Notification; Compliance with Law.
 
3.1.  Products Warranty.  Seller represents and warrants that the Products
shall: (a) conform to the specifications set forth in the applicable Product
documentation; (b) be new, and not refurbished; (c) be free from defects in
design, workmanship, materials and packaging; (d) be manufactured in a good,
workmanlike manner; (e) be of good and merchantable quality, (f) be fit and
sufficient for their intended use and for the purposes stated on any packaging,
labeling or advertising; (g) be equivalent in materials, quality, fit, finish,
workmanship, performance and design to any samples submitted to and approved by
Buyer; (h) comply with all applicable laws, regulations, and applicable ISO
standards and (i) be free and clear of all liens and encumbrances or other
defects in title.  All express warranties provided under this Agreement are in
addition to any other implied warranties and shall survive any delivery,
inspections, acceptance, payment or resale of the Products and shall extend to
Buyer and its customers.
 
3.2.  Remedies for Breach of Warranty.  In addition to any other remedies
available at law or in equity, if it is determined within ninety (90) days after
the date of invoice that any Product delivered to Buyer does not conform to the
foregoing warranties and/or other requirements set forth in a purchase order,
Buyer may, at its option, require Seller (a) to deliver new replacement Product
to Buyer no later than five (5) days after a notice of non conformance from
Buyer or (b) refund or credit to Buyer any amount paid for such non-conforming
Product within thirty (30) calendar days from the date of return of such Product
to Seller.  Buyer will be responsible for charges for shipping non-conforming
Products to Seller. Notwithstanding the foregoing, the remedies for breach of
warranty expressly provided in this Section 3.2 will not be available to
non-conforming Products for which Buyer has taken the warranty allowance
discount at the time of purchase.
 
3.3.  Product Return Policy.  In addition to the remedies for breach of warranty
as set forth in Section 3.2 above, for a period of ninety (90) days after the
date of invoice, Buyer may return to Seller any Products for a full refund, with
or without any reason, or whether such Products have been discontinued.  Seller
will refund or credit to Buyer any amount paid for the returned Products within
thirty (30) calendar days of receipt of such Products by Seller.
 
3.4.  Representations Made In Packaging and Advertising.  Seller represents and
warrants that all representations made by Seller in any packaging, labeling,
advertising, or other marketing materials in connection with the Products shall
be true and shall have been substantiated at the time that such representations
are made.
 
3.5.  Intellectual Property Warranty.  Seller represents and warrants that the
Products do not and shall not infringe or misappropriate any rights in patents
(including, but not limited to, design patents), copyrights, trade secrets,
trademarks and service marks and any other intellectual property rights, and
filed applications and registrations of the foregoing, in any country in the
world (“Intellectual Property Rights”).  Seller shall notify Buyer in writing
within five (5) business days after it has knowledge of any claim or allegation
of infringement, misuse, dilution, misappropriation or other violation of any
Intellectual Property Right in any way related to or affecting the Products.
 
3.6.  Failure Analyses; Epidemic Failure.  In the event of any actual or
suspected non-conformity, problem or defect with any Product, Seller shall
cooperate with Buyer to perform failure analyses and take any necessary
corrective action, in additional to any other remedies available to Buyer at law
or in equity.  A non-conformity or defect becomes an “Epidemic Failure” of the
Product, when a common defect cause as determined by failure analysis occurs in
one percent or more of the units of Products delivered to Buyer’s customers
during any thirty (30) days period and is traceable to a common root cause.  If
an Epidemic Failure is declared by Buyer, Seller will immediately (a) dedicate
sufficient resources to thoroughly investigate the cause of the Epidemic Failure
and (b) perform root cause analysis and (c) implement corrective action.  Seller
will be responsible for all costs associated with the resolution of the Epidemic
Failure.
 
3.7.  Inspection; Access.  Seller shall provide Buyer or a third party designee
with such documentation and access to facilities and personnel specifically
related to the Products as Buyer may reasonably request if necessary to comply
with laws, regulations, or governing authorities.
 
3.8.  Records.  Seller shall: (a) maintain traceability records for each
Product, including, but not limited to, the lot number of each unit of Product;
and (b) provide Buyer a copy of such records without charge upon Buyer’s
request.
 
3.9.  Required Notification.  Seller shall immediately notify Buyer as soon as
it becomes aware of any: (a) defect or condition which renders or may render any
Product ineffective or dangerous; (b) Product that is not in compliance with the
warranties provided hereunder; (c) actual or anticipated breach or
non-performance by Seller under the terms of this Agreement; or (d) regulatory
or ISO inspections and/or other communications with regulatory or ISO
authorities related to the Product.
 
3.10.  Compliance with Laws.  Seller represents and warrants that: (a) the
Products have been or shall be produced, packaged, tagged, labeled, packed, and
shipped in compliance with the applicable requirements of federal, state and
local laws, regulations, ordinances and administrative orders and rules of the
United States, its territories and all other countries in which the Products is
produced or delivered; (b) Seller and all of its affiliates, subsidiaries,
subcontractors, suppliers and agents involved in the production or delivery of
the Products have strictly adhered, and shall continue, throughout the term of
any and all agreements to which Seller is a party, to strictly adhere, to all
applicable federal, state and local laws, regulations and prohibitions of the
United States, its territories and all countries in which the Products is
produced or delivered with respect to the operation of their production
facilities and their other business and labor practices, including, without
limitation, all laws, regulations and prohibitions governing the working
conditions, wages, hours and minimum age of the work force; and (c) the Products
have not been and shall not be produced or manufactured, in whole or in part, by
child labor or by convict or forced labor.  Seller shall provide Buyer with any
guaranty of compliance with the foregoing in such form as Buyer may designate
with respect to any Products.
 
3.11.  Anti-Dumping.  Supplier represents and warrants that all sales of
Products to Buyer shall be made at no less than fair value under the United
States antidumping law and that no government has provided a countervailable
subsidy for the Products actionable under U.S. law.  Supplier shall indemnify
Buyer for (I) all antidumping and/or countervailing duties imposed on all the
Products that is sold prior to the date of publication of the International
Trade Administration's preliminary determination of sales at less than fair
value or prior to the existence of countervailable subsidies and exported before
the date of publication of the International Trade Administration's final
determination of sales at less than fair value or the existence of
countervailable subsidies and (II) any expenses (including reasonable attorneys'
fees) and administrative costs incurred by Buyer in its participation in any
United States antidumping or countervailable duty proceeding involving any
Products.
 
4.  Confidential Information; Intellectual Property.
 
4.1.  Confidential Information.
 
a.  “Confidential Information” means any information, regardless of form,
related to either party’s business, operations, products, development, research,
or know-how, which is not yet part of the public domain, whether such
information has been disclosed or discovered prior to or during the term of this
Agreement.  However, Confidential Information does not include information
which: (1) was in possession of the receiving party, as evidenced by written
records, prior to receiving it from the disclosing party; or (2) is or becomes
legally part of the public domain by acts other than those of the receiving
party after receiving it from the disclosing party; (3) is or becomes legally
available to the receiving party from a third party who did not acquire the
information from the disclosing party under obligation of confidentiality; or
(4) is required to be disclosed by law or regulation.
 
b.  The receiving party agrees that it will (1) treat the Confidential
Information as confidential and proprietary; (2) disclose the Confidential
Information only to those of receiving party’s employees and agents who have a
need to know such information and ensure that those people treat the
Confidential Information in accordance with this Agreement; (3) not divulge, in
whole or in part, the Confidential Information to any other third party without
the prior written consent of the disclosing party; and (4) limit use of the
Confidential Information consistent with the purposes contemplated by this
Agreement.
 
c.  Neither party shall disclose any information concerning this Agreement, the
identity of the parties, or the relationship between the parties without the
prior written approval of an authorized representative of the other party.
 
4.2.  Tangible Property.  All tangible property (other than the Products)
provided by Buyer or Seller (each an “Originating Party”) to the other party in
connection with this Agreement shall remain the exclusive property of the
Originating Party, and shall be returned to the Originating Party immediately
upon conclusion of this Agreement, or as otherwise request by the Originating
Party; provided, however, that Buyer shall own all tangible property (including,
without limitation, all tools, dies, molds and patterns) paid for by
Buyer.  Each party shall safely store the tangible property of the other party
separately from its own property, shall plainly identify such property as the
other party’s property and shall not use, in any other manner whatsoever, such
property except in the performance of its obligations under this Agreement.
 
4.3.  Patents, Inventions and Copyrights.  All inventions, improvements, or
discoveries conceived or made by Seller, based at least in part on Buyer’s
Confidential Information, shall be the exclusive property of Buyer, and Seller
shall cooperate in assigning, and hereby does assign, all right, title, and
interest therein to Buyer.  All copyrightable works developed by Seller, either
alone or with others, under this Agreement are “works made for hire” and are
hereby assigned to and shall belong exclusively to Buyer, and any and all
copyright rights to such works, including the right to copy or reproduce the
works, create further derivative works, file for copyright protection, and renew
such rights, are hereby assigned to, and shall be the exclusive property of,
Buyer.
 
5.  Insurance; Indemnification and Limitation of Liability.
 
5.1.  Insurance.  Buyer will require product liability insurance in the amount
of $1,000,000 per occurrence with a $2,000,000 umbrella with Buyer (U.S. Auto
Parts Network, Inc. and affiliates) named as additional insured.  Seller shall
obtain and maintain, at its expense, a policy or policies of commercial general
liability insurance covering liabilities relating to the Products, including,
but not limited to, products and completed operations, with a broad form
Seller's endorsement naming Buyer as the additional insured, in those amounts
and with such companies as set forth in the Seller Information Guide and
containing such other provisions satisfactory to Buyer.  All such policies shall
provide that the coverage thereunder shall not be terminated without at least
thirty (30) days prior written notice to Buyer.  Certificates of insurance
evidencing such coverage shall be submitted in advance of or concurrent with the
execution of this Agreement by Seller and upon each policy renewal.  Approval of
any of Seller's insurance policies by Buyer shall not relieve Seller of any
obligations contained herein, including, without limitation, Seller's indemnity
obligations under Section 5.2 below, and claims in excess of Seller’s policy
limits.  If at any time Seller does not provide Buyer with the certificates of
insurance required hereunder or if, in Buyers’ opinion, such policies do not
provide adequate protection for Buyer and Seller does not furnish evidence of
acceptable coverage within fifteen (15) days after Buyer so notifies Seller,
Buyer shall have the right to withhold making any payment which may be
outstanding under this Agreement until evidence of acceptable coverage is
provided.
 
5.2.  Indemnification.
 
a.  Seller shall indemnify, defend, and hold harmless BUYER, its affiliates and
its subsidiaries and its and their respective present and former directors,
officers, employees, representatives, licensees, distributors, agents, dealers,
customers, independent contractors, and any person directly or indirectly
involved in the distribution or sale of the Products  (each an “Indemnified
Party” and collectively, the "Indemnified Parties") from and against any and all
damages, liabilities, losses, costs and expenses (including fees of attorneys
and expert witnesses) incurred by any Indemnified Party in any claim, demand,
action, lawsuit or proceeding, arising out of or in any way relating to any of
the following (collectively, the “Claims”):
 
(1)  infringement, misuse, dilution, misappropriation, or other violation of any
Intellectual Property Right of a third party in any way relating to or affecting
the Products for their intended use either as standalone products or in
combination with other products;
 
(2)  death of or injury to any person, damage to any property, or any other
damage or loss, by whomsoever suffered, resulting or claimed to result in whole
or in part from any latent or patent defect in the Products, including, without
limitation improper construction, installation, repair, display, service or
design of the Products, failure of the Products to comply with any specification
or samples or with any express or implied warranties of Seller, or any claim of
negligent and/or strict liability in tort relating to the Products;
 
(3)  any violation of applicable laws and regulations by Seller (or its
affiliates, subsidiaries, subcontractors, suppliers, or representatives) in the
manufacture, possession, use or sale of the Products;
 
(4)  the packaging, tagging, labeling, packing, shipping, and/ or delivery of
the Products;
 
(5)  failure to warn or to provide adequate warnings and/or instructions in the
use, assembly, service or installation of the Products;
 
(6)  the packaging, labeling or advertising claims made by Seller;
 
(7)  the omission or commission of any act, lawful or unlawful, by Seller or its
affiliates and/or their respective directors, officers or personnel, whether or
not such act is within the scope of the authority or employment of such persons,
including any violation of applicable laws and regulations;
 
(8)  breach of any other representations, warranties or covenants of Seller set
forth in this Agreement; or
 
(9)  the assertion by a third party of a security interest, lien or other legal
interest created by a factoring arrangement in any amount due Seller under an
agreement to which Seller is a party.
 
b.  Seller’s obligations to Buyer under this Section 5.2 are conditioned upon
Buyer (1) promptly providing notice to Seller of any Claim; (2) permitting
Seller’s counsel satisfactory to Buyer to assume the responsibility for the
defense of such Claim; and (3) assisting Seller, at its expense, in defense of
such Claim.  No delay on the part of Buyer in notifying Seller of the Claim
shall relieve Seller from any obligation hereunder unless (and to the extent)
Seller is materially prejudiced thereby.  Seller shall not compromise or settle
any such Claim without Buyer’s prior consent.  Buyer may, at its election and at
any time, take control of the defense and investigation of said Claim and retain
counsel and other consultants, investigators and experts of its own choice to
manage and defend any such Claim, at the cost and expense of Seller.
 
5.3.  Limitation of Liability.  IN NO EVENT SHALL BUYER BE LIABLE TO SELLER,
DIRECTLY OR INDIRECTLY, FOR ANY INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL OR
EXEMPLARY DAMAGES, INCLUDING, BUT NOT LIMITED TO, DAMAGES FOR LOSS OF PROFITS,
LOSS OF BUSINESS OPPORTUNITIES, GOODWILL, USE, DATA OR OTHER INTANGIBLE LOSSES
(EVEN IF SELLER HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES), RESULTING
FROM OR IN CONNECTION WITH THIS AGREEMENT.
 
6.  Term; Termination of Agreement.  The initial term of this Agreement shall
commence on the Effective Date and last for a period of time set forth in the
Ordering Information and shall automatically renew for twelve (12) month renewal
periods thereafter, unless Buyer delivers written notice of termination at least
thirty (30) days prior to the end of the then current term.  Either party may
terminate this Agreement with written notice if the other party fails to cure
its material breach of this Agreement within thirty (30) days of its receipt of
written notice from the other party of such breach.  Either party may
immediately terminate the Agreement, and cancel without liability any
outstanding purchase order, by giving written notice to the other party if the
other party is insolvent or makes an assignment for the benefit of
creditors.  Upon any expiration of the initial term or any renewal term of this
Agreement, Buyer may, at their option, continue to purchase Products under the
same terms as set forth in this Agreement until six (6) months after the
expiration date, provided that the foregoing supply obligations shall not apply
to any Product(s) that has been discontinued as described in Section 1.9.  All
obligations which are by their nature continuing, including, without limitation,
the obligations contained in Sections 3.8, 3.9, 4, 5, 6, 7 and 8 shall survive
the expiration and/or termination of this Agreement.
 
7.  Remedies; Dispute Resolution.  Termination of this Agreement, or the
exercise of any other remedy, shall not be deemed to be an exclusive remedy, and
shall be in addition to any other remedies available at law or in equity.  Upon
termination or expiration of this Agreement, Seller shall, at Buyer’s option, be
obligated to fulfill any open purchase orders.  In no event shall Buyer be
required to purchase any Product after any termination of this Agreement due to
Seller’s breach of this Agreement.  Seller consents to the personal and
exclusive jurisdiction of the courts located within the county of Los Angeles,
California for the resolution of any claim or dispute arising under or in
connection with the Agreement.  The prevailing party in any dispute hereunder is
entitled to recover reasonable legal fees and adjudication costs.  No failure or
delay to enforce a provision shall be deemed a waiver thereof.
 
8.  Other Representations and Warranties.  Each party hereby represents and
warrants to the other party that: (a) the execution and delivery of and
performance under this Agreement by such party does not, and will not, conflict
with or violate any other agreement or obligations with third parties or any
restrictions of any kind or any law to which it is bound or subject; and (b) it
has the unrestricted right to disclose any information it submits to the other
party, free of all claims of third parties, and that such disclosures do not
breach or conflict with any confidentiality provisions of any agreement to which
it is a party.
 
9.  Miscellaneous.
 
9.1.  Independent Contractor.  Seller is an independent contractor of Buyer, and
neither party has the power to bind the other.
 
9.2.  Assignment.  Seller shall not assign this Agreement or its obligations
hereunder to any third party, whether voluntarily or involuntarily, without the
express written consent of Buyer.  Buyer will be permitted to assign this
Agreement without the consent of Seller to any entity who succeeds to Buyer by
way of a merger, consolidation, reorganization or sale of all or substantially
all of its assets.
 
9.3.  Notices.  All requests, approvals, consents and notices must be in writing
and will be effective as of the date sent and, unless otherwise specified in
this Agreement, shall be sent as follows: (a) certified mail - return receipt
requested; (b) a nationally recognized overnight delivery service that
guarantees overnight delivery and requires the signature of recipient; or
(c) facsimile, transmission confirmed, to the addresses and fax numbers
indicated in this Agreement.
 
9.4.  Governing Law; Entire Agreement.  This Agreement:  (a) is governed by the
laws of California, without reference to its principles of conflicts of laws;
(b) together with Exhibit A and B is the entire and exclusive set of terms and
conditions for transactions made with respect to the Products; (c) may only be
modified by a writing signed by both parties.
 
9.5.  Severability; Remedies; Waiver.  In the event that any provision contained
in this Agreement shall be held to be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.  The
remedies contained herein are cumulative and in addition to any other remedies
at law or in equity.  Buyer’s failure to enforce, or waiver of a breach of, any
provision of this Agreement shall not constitute a waiver of any other breach
hereof.
 
9.6.  Force Majeure.  If a party’s performance is delayed because of war or
similar unrest, fire, act of God or other similar cause that is beyond its
control and which such party could not have reasonably prevented, such delay in
performance shall not be considered a breach of this Agreement; provided however
that if such delay continues for thirty (30) days or more, then: (a) Buyer may
upon notice cancel all or any portion of its unfilled orders; and (b) Buyer may
immediately terminate this Agreement.
 
9.7.  Set-off.  Buyer and Seller acknowledge and agree that Buyer’s monetary
obligations to Seller under this Agreement shall at all times be net of the
indemnity obligations under Section 5.2 and any other monetary obligations owing
by Seller to Buyer hereunder (collectively, "Seller's Monetary Obligations") and
that any payment or advance made by Buyer to Seller hereunder while any Seller's
Monetary Obligations are outstanding shall be deemed to be an overpayment to
Seller to the extent of such outstanding Seller's Monetary Obligations and shall
be subject to recoupment and/or set-off by Buyer.  Without limiting the
foregoing, Buyer shall have the right, at all times, to deduct any Seller's
Monetary Obligations from any amounts owed to Seller by Buyer, and to pay only
the net sum due, if any.  Any Seller's Monetary Obligations that remain
outstanding after any exercise by Buyer of its recoupment and/or set-off rights
shall be paid by Seller promptly upon demand by Buyer.
 

--------------------------------------------------------------------------------


 
Exhibit B
 
Product Information
 


 
Seller’s spreadsheet shall include columns with information under each heading
completed for all parts/applications and is required in Excel spreadsheet format
per example below:
 


 

     
*** ONE APPLICATION PER LINE
                   
*** MAKE, MODEL, YEAR, CYLINDER, LITER DATA SHOULD BE ACES STANDARD
     
Note:  One application per record; one make, one model, year or year range.
             
Product Information: Include marketing taglines and what's included in the box
and warranty info aside from the usual specifications.
     
Images: JPEG files only, resized for the web, do not include large files.
               
Images shall be identified and associated per record and shall match the part
number of product.
Ideally, the identifier will be the part number. Pricing shall include Seller’s
Map price, Manufacturers Published Jobber price,
 and Buyer’s cost.
                                                   
Part #
Part Type / Category / Name
Description
Make
Model
 
Year From
Year To
Cylinder
Liter
                                   
Notes/Features/Benefits
Dimensions LxWxH
UPC
MAP
JOBBER
USAUTO  PRICE
Image Name
                                                     



 
